It gives me
great pleasure to extend to Mr. Didier Opertti warmest
congratulations on behalf of the Government of the
Republic of Trinidad and Tobago on his election as
President of the fifty-third session of the General
Assembly. Trinidad and Tobago is indeed heartened to
see one of its regional neighbours in this post, more so
given the close ties of friendship which exist between
Trinidad and Tobago and Uruguay. I am convinced that
under his astute guidance the deliberations of the
Assembly will be managed with the same skill and
diplomacy with which he is known to discharge his duties
of office.
I also take this opportunity to express deep
appreciation for the manner in which his predecessor, Mr.
Udovenko, undertook the tasks of office during his tenure
as President of the fifty-second session of the General
Assembly. The impact of his leadership and the
achievements of the Assembly during the last session of
the General Assembly can only redound to the benefit of
this body.
The United Nations has grappled, over the past 53
years of its existence, with myriad issues confronting the
international community — old issues and new issues,
especially those which have taken on a new dynamic in
the international relations of our Member States. Having
successfully manoeuvred through the high seas of the cold
war, the United Nations continues to confront issues of
direct concern to all its Member States. In striving to
attain its goals of international peace and security and
justice for all, which are the raison d’être of the United
Nations, this most valuable Organization to all of the
world’s peoples is now drawn to focus on development as
a necessary precondition to the achievement of
international peace and security.
We are now called upon to focus attention on the
deep-seated problems of the global community. These
include the alleviation of poverty; drug abuse and illicit
9


drug-trafficking; environmental degradation; economic
growth and social development of developing countries;
and; more recently, the effects of the international financial
crisis. The Government of Trinidad and Tobago is of the
view that these challenges can be successfully addressed
only through international cooperation. No individual state
or region can in isolation rid itself of these problems.
One of the principal tenets of international peace and
security is the rule of international law. For too long,
blatant disregard for international law has led to heinous
crimes which have shocked the conscience of mankind,
many of which have remained unpunished. Perpetrators of
genocide, of crimes against humanity and of war crimes
have acted with impunity, causing untold human suffering
and loss of life on a massive scale.
Each life lost, each soul affected, each family, society
or country touched by tragedy is one too many. The
international community has not, until now, established a
permanent mechanism to punish the perpetrators of these
unspeakable crimes.
The Government of Trinidad and Tobago is proud of
the role played by Mr. Arthur Robinson, President of the
Republic of Trinidad and Tobago, in refocusing the
attention of the international community in 1989 on the
need for the establishment of a permanent International
Criminal Court.
We congratulate the ever increasing number of States
which have worked assiduously since then to ensure the
establishment of a permanent, independent and effective
International Criminal Court. At the same time, we urge all
States to continue, in the spirit of cooperation and
compromise which ensured the success of the Rome
Conference in July 1998, to complete the work that still
remains to be done. In this quest, we all must be ever
mindful of the continued threats to international peace and
security as well as breaches of international justice, which
are occurring even as we meet today.
When the President of the Republic of Trinidad and
Tobago urged the international community to create a
permanent International Criminal Court, it was in part a
recognition of the gravity of the scourge of drug trafficking
and its attendant ills, and of the pressing need for the Court
to address the question of the punishment of individuals
responsible for these crimes at an international level. At the
Diplomatic Conference held in Rome, Trinidad and Tobago,
with the support of Caribbean Community (CARICOM)
member States and some other States, was successful in
ensuring that the international community did not lose
sight of the importance of the inclusion of the crimes of
the illicit traffic in narcotic drugs within the jurisdiction
of the Court. As a result, the Diplomatic Conference
recommended that an acceptable definition and the
inclusion of drug crimes be considered by a review
conference to be convened after the entry into force of the
Statute.
Drug trafficking and the associated crimes of money-
laundering and trafficking in arms continue to pose
serious threats to the social, economic and political
foundations of countries of the Caribbean, and to erode
the moral fabric of our societies. We welcome the
conclusions and recommendations of the twentieth special
session of the General Assembly on the world drug
problem, held in June 1998, and we pledge our
commitment to cooperate at the international, regional and
national levels in the achievement of the goals and ideals
which we adopted at that session.
Trinidad and Tobago will persist in its efforts on a
regional basis to foster the type of cooperation that would
combat the scourge of drug trafficking. Such action
includes the implementation of the 1994 Barbados
Programme of Action, which facilitates effective drug
control cooperation in the region. Also, CARICOM
countries, with the assistance of the Governments of
Canada, the United Kingdom and the United States, have
created a witness protection programme. In addition, Port
of Spain is the headquarters of the secretariat of the
Caribbean Financial Action Task Force on money-
laundering.
The Government of Trinidad and Tobago is
cooperating at the bilateral level with the three countries
just mentioned in areas such as extradition and maritime
counter-drug operations. We are also the beneficiary of
technical assistance in the strengthening of our Counter
Drug Crime Task Force to facilitate our efforts in
addressing this menace to society.
Action at the national level includes the
establishment of an agency to coordinate the overall
efforts against drug-trafficking and the preparation of a
master plan to deal with the problem. A strong legal
framework has been put in place to enable prosecutions
and investigations. Appropriate legislation to facilitate
judicial cooperation with other countries and participation
in regional and multilateral institutions has also been
enacted. Legislation currently before Parliament will
10


significantly improve the provisions against money-
laundering.
The eradication of drug-trafficking, money-laundering,
and the traffic in arms and their associated evils must be a
task for all Member States. The deleterious effects on our
small societies threaten future generations of our peoples
and have significant negative repercussions on our
vulnerable economies. The eradication of this affliction of
our societies is a sine qua non for development and for the
achievement of international peace, security and justice.
Trinidad and Tobago shares the sadness, shock and
outrage of the international community at the recent
terrorist attacks on United States embassies in Tanzania and
Kenya, as well as at the bombings in South Africa and in
Ireland. This spectre of terrorism continues to rear its ugly
head in our world, in spite of the numerous efforts that
have been undertaken on a multilateral level to eradicate
this evil.
At the second informal consultations of the Council
for Foreign and Community Relations, held in New York
on 24 September 1998, Caribbean Community Foreign
Ministers condemned the recent terrorist attacks in several
parts of the world and reiterated their strongest commitment
to the fight against international terrorism in all its forms
and manifestations. They also pledged that their respective
Governments would consider acceding to relevant
international conventions and protocols on international
terrorism. The Ministers reaffirmed that the most effective
way to confront international terrorism is through an
enhanced multilateral approach and multilateral actions, and
with appropriate oversight and accountability measures.
International conferences have also attempted to draw
up a blueprint for addressing the environmental problems
that plague the nations of the world. In 1992, at the Earth
Summit in Rio, the international community for the first
time linked environmental and economic issues. The
Barbados Programme of Action adopted two years later,
which addressed the specific problems of small island
developing States, complements Agenda 21, the blueprint
for sustainable development adopted at Rio. The small
island developing States (SIDS) Programme of Action,
which is to be reviewed at a special session of the General
Assembly next year, is therefore of critical importance to
small island States. We anticipate that the results of the
review will be more promising than those of Agenda 21.
The pace of globalization and economic liberalization
has heightened the economic problems that developing
countries face. This is evidenced in, among other things,
the collapse of the financial markets, the unfair terms of
trade and the developing countries’ increasing difficulty
in accessing the markets of the developed countries. The
crisis presently facing many States and the gathering
gloom over the world economy pose very real dangers for
developing countries and therefore call for properly
devised strategies and the establishment of new
mechanisms to ensure our survival.
Recent developments within the international
economic and financial arena are clear indications that the
world economic system is crying out for urgent change.
The imperfections, which are becoming increasingly
glaring, can no longer be ignored. We cannot simply bear
witness to the events. We must act now or lose a golden
opportunity to influence the changes which are in the best
interest of all humanity. We must have healthy,
constructive dialogue at all levels and develop the
political will and direction to find relevant solutions.
To this end, I wish to reiterate the call made by the
honourable Minister for Foreign Affairs of Trinidad and
Tobago, Mr. Ralph Maraj, at the Twelfth Conference of
Heads of State or Government of the Movement of Non-
Aligned Countries, held last month in Durban, South
Africa, for the convening of a United Nations conference
on the world economy. It is evident from the views
expressed from this podium during the last two weeks
that Member States recognize the need for urgent action
at the international level to address this issue.
In this volatile economic environment, small island
developing States are rendered even more vulnerable by
their inherent features of size, remoteness, insularity and
susceptibility to natural disasters. Indeed, in one fell
swoop any small advances in economic development can
be brought to nought by natural disasters. The devastation
wreaked by the recent Hurricane Georges on small States
of the Caribbean bears sad testimony to this reality.
Trinidad and Tobago shares the grief of its Caribbean
neighbours at the loss of life and the damage to property
suffered in this hurricane. As is the case with other
developing countries, the needs of small island developing
States cannot be addressed without the full support and
cooperation of the international community. Trinidad and
Tobago continues to make every effort to provide
assistance to the islands affected by this disaster, in
cooperation with the Caribbean Disaster Emergency
Response Agency, a regional agency established to deal
with all types of disasters.
11


Trinidad and Tobago has succeeded to some extent in
achieving integration into the world economy as it
undertakes the transition from an oil-dependent, public-
sector dominated economy to a more diversified market-
oriented private-sector led one. There is still a pressing
need, however, for employment-generating growth from
non-traditional labour-intensive sectors which will have
more pointed impact on the reduction in poverty and
unemployment levels in our country.
Our people are hurting. It is imperative therefore that
the United Nations programmes for development be
directed more specifically towards employment creation
opportunities for our peoples.
Trade policy is an important area of concentration of
the World Trade Organization (WTO). Developing
countries, including small island States, are being asked to
compete with developed countries while unequal levels of
economic development persist — and to do so in a very
difficult economic environment and within unrealistic time-
frames. Small States must adopt a series of policy changes
to reorient their economies and diversify their production
bases. While implementing these measures, they must also
develop their internal capacities to deal simultaneously with
such policy changes. This cannot be achieved in the short
term without a high degree of support from the regional
and international organizations and the international
community as a whole.
It is imperative that we find innovative ways to bridge
the gap between the United Nations and private citizens. It
is in this context that we welcome the establishment of the
United Nations Fund for International Partnerships, which
will strengthen partnerships to support the United Nations
and its projects and deliver resources to programmes and
peoples served by United Nations agencies. The approval
of grants for projects in the broad categories of children’s
health, environment and climate change, women and
population, food security, drug control, poverty alleviation
and landmines will contribute significantly to the pursuit of
the goals of the United Nations. The establishment of this
Fund is testimony to what can be achieved by a shared
vision and commitment to the principles and ideals of the
Organization. We urge optimum use of the benefits to be
derived from the Fund.
As we observe the fiftieth anniversary of the Universal
Declaration of Human Rights this year, Trinidad and
Tobago would like to restate its commitment to the
protection and promotion of human rights and the
fundamental freedoms of its citizens. The Constitution of
the Republic of Trinidad and Tobago guarantees human
rights and freedom to all its citizens, without
discrimination based on race, origin, colour, religion or
sex. The right to life, liberty, security of the person and
the right not to be deprived thereof, except by due
process of law, are guaranteed by the Constitution. Also
guaranteed are the right not to be subjected to cruel and
unusual treatment or punishment, the right to a fair trial,
freedom of expression and freedom of the press. An
independent judiciary is ever vigilant to ensure that these
rights are not abrogated or infringed.
The Government of Trinidad and Tobago is fully
cognizant of its duty to protect the security and well-
being of its citizens, including the innocent, the victims of
violence and the vulnerable. Their rights have also been
guaranteed by the Constitution. We do not subscribe to
the current trend that subordinates the rights of these
citizens to those of the perpetrators of violent crimes
against them. We are of the view that our innocent
citizens also deserve the Government’s protection of their
basic rights to life and security of the person.
We cannot speak of development without focusing
specific attention on the problems of social development,
poverty eradication and sustainable economic
development. The international community must, now
more than ever, jointly seek to ensure both the economic
well-being and the social development of all its peoples.
In this regard, the United Nations has made tremendous
strides in its efforts to confront the problems of
development and to improve the quality of life of
humankind. We are aware that, to this end, a number of
tools have been devised to enable the international
community to build a consensus in the social and
economic fields.
It is of special significance to Trinidad and Tobago
that, in accordance with General Assembly resolution
50/161 of 22 December 1995, a special session of the
General Assembly will be convened in the year 2000 for
an overall review and appraisal of the implementation of
the outcome of the 1995 World Summit for Social
Development and to consider further actions and
initiatives.
The 10 commitments undertaken at the World
Summit in Copenhagen constitute strong imperatives by
Member States and the international community to
achieve social development with the well-being of
individuals in the society at the core. One of the
commitments given priority attention at the Copenhagen
12


Summit was the eradication of poverty. However, poverty
levels remain alarmingly high, and more practical initiatives
towards eradicating poverty are essential. We are pleased
that the General Assembly has identified this as a priority
issue and has dedicated the period 1997-2006 as the first
United Nations Decade for the Eradication of Poverty in
order to achieve the goal of eradicating absolute poverty
and reducing overall poverty substantially in the world.
The effect of globalization and its impact on social
development must be carefully studied. The United Nations
and its relevant bodies will be a useful forum for this
discourse.
Trinidad and Tobago sees these as some of the issues
which the Preparatory Committee for the special session
should consider when it convenes its substantive sessions in
May 1999 and April 2000 to ensure that the special session
will be meaningful.
In September 1995, at the Fourth World Conference
on Women, firm commitments were undertaken to improve
the status of women by adopting the Beijing Declaration
and Platform for Action. Follow-up activities are under way
and should continue apace vigorously to ensure that the
mandates of the Beijing Conference are fully implemented.
An area which requires special focus is the enhancement of
women’s involvement in the development process. We
welcome the decision taken by the General Assembly in
December 1997 to convene in the year 2000 a high-level
plenary review to appraise and assess the progress achieved
in the implementation of the Beijing Platform for Action
and to consider further action and initiatives.
Trinidad and Tobago attaches great significance to the
rights of children. We are committed to ensuring that they
are neither disadvantaged nor deprived in any fashion of the
means necessary for their wholesome development and their
full integration into society. Since the entry into force of
the Convention on the Rights of the Child, Trinidad and
Tobago has taken a number of measures to promote and
pursue the mandates of the Convention. Steps have also
been taken to achieve national awareness in this area,
including the elaboration of a national Plan of Action for
the Survival, Protection and Development of Children, the
promotion of the rights of children through school and
community outreach programmes and the establishment of
a Child Registry for monitoring children in need of special
protection. Measures are also being undertaken with respect
to the harmonization and codification of all laws relating to
children, as well as the establishment of a Family Court.
We are on a swift march towards the new
millennium. Let us, as a community of nations, renew our
resolve to work towards the achievement of the goals we
have set for ourselves: goals of peace, security, justice
and development for all. Political will and commitment
are necessary for this process, as is a genuine appreciation
of the realities faced by each individual member of the
international community in the pursuit of these goals.
We, the Member States of the United Nations, must
not lose sight of the interdependence of development and
the attainment of these ideals. As we formulate new
policies in our strategy for the improvement of all aspects
of the lives of humankind, and as we invent new
modalities for their implementation, we are encouraged by
the many successes we have had, especially in recent
years.
Trinidad and Tobago pledges to continue to work
assiduously in its efforts to establish the foundations for
a peaceful, secure and just world. This is the only legacy
we must leave to future generations.





